Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 7/6/22 in which Claims 1, 3-19 are pending.
Allowable Subject Matter
2.	Claims 1, 3-19 allowed.
3.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1 and 11, Ye teaches an in-cell touch OLED display device having an array substrate, a source-drain layer, an organic light emitting diode device and a thin-film encapsulation layer arranged from bottom to top with a first and second gate layers sequentially arranged; touch control electrode layer is connected to touch lead. Jeong teaches a touch layer disposed on the encapsulation layer. With respect to Claims 1 and 11, neither Ye or Jeon teach wherein the touch display panel comprises an operational region and a lower frame region arranged beside the operational region; and a first induction electrode lead arranged in the touch screen structure in the lower frame region, a second induction electrode lead arranged in the thin film transistor device structure in the lower frame region, wherein the first induction electrode lead is electrically connected with the second induction electrode lead, wherein the touch screen structure is arranged on the packaging structure and comprises: a first insulating layer covering the packaging structure; a second insulating layer covering the first insulating layer, wherein in the operational region, the thin film transistor device structure is arranged on the substrate, and comprises: an active layer arranged on the substrate; a first gate layer arranged on the active layer; a second gate layer arranged on the first gate layer; a source/drain layer arranged on the second gate layer; and a planarization layer covering the source/drain layer, and wherein in the lower frame region, the first induction electrode lead is provided in the second insulating layer, the second induction electrode lead is provided on a side of the planarization layer close to the source/drain layer, the first induction electrode lead is electrically connected to an anode in the organic light-emitting diode device structure penetrating through the first insulating layer, the second induction electrode lead is electrically connected to the anode penetrating through the planarization layer, and the first induction electrode lead is electrically connected to the second induction electrode lead to forming a double-layer wiring; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record. Examiner also agrees with the Applicant’s argument on pages 16 - 17 that the first induction electrode lead and the second induction electrode lead disposed at different layers are connected to each other by being commonly connected to the anodes therebetween, however, in Ye, the sensing electrodes (or touch electrode layers) and its leads arranged in different layers are directly electrically connected through holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694